Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
                                                               Introduction
2.       This action responds to preliminary amendment filed on 11-05-2020.  Claims 16, 20 and 23-31 have been canceled. Claims 1-15, 17-19, 21-22 are pending.    

Claim Rejections - 35 USC § 102
3.  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
4.  The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

5. Claims 1-15, 17-19, 21-22 are rejected under 35 U.S.C. 102a(2) as being anticipated by Vilkamo et al. (WO 2018/060550).
r Claim 1, Vilkamo teaches (F0)processing circuitry(see fig 1); and memory circuitry including computer program code, the memory circuitry
and the computer program code configured to, with the processing circuitry(see fig. 7), cause the apparatus to obtain(F1) at least a first audio signal and a second audio signal wherein the first audio signal and the second audio signal are captured by a microphone array comprising at least two microphones; see abstract; page 2, lines 20-22 (“apparatus comprising a processor”, “receive at least two microphone audio signals”; cf. F0-F1); (F2) identify, for a plurality of frequency bands, at least a first direction(see figs. 2,3); and (F3) identify, for a plurality of frequency bands, at least a second direction; see fig. 1b (‘filter bank”, “analyser’); page 3, lines 3-6 (‘a first frequency band of the at least one microphone audio signal”, “a second frequency band of the at least one microphone audio signal’); page 19, lines 4-9 (‘to find at least one direction parameter for every subband which may be a direction of an actual sound source”); page 1, lines 18-20 ("Adaptive spatial audio capture (SPAC) methods, which employ dynamic analysis of perceptually relevant spatial information from the microphone array signals(e.g. directions of the arriving sound in frequency bands)”: cf, F2-F3)(F4) wherein the first direction and the second direction are identified by using delay parameters between at least the first audio signal and the second audio signal: see page 19, line 37 — page 20, line 4 (‘the horizontal direction is estimated with two microphone signals”, “the time difference between the frequency-band signals in those channels is estimated”, “to find delay xb that maximizes the correlation between two channels for subband b"; cf. F4).
 an apparatus wherein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to identify a first energy parameter and identify a second energy parameter( with the use of SPAC (see page 14, lines 23-29: “Spatial metadata such as directions of the arriving sounds, and/or ratio or energy parameters determining the directionality or non-directionality of the recorded sound, are dynamically analyzed in frequency bands”; page 15, lines 12-20: “The relevant properties are typically direction(s) of arriving sounds and their energies); and  
an apparatus wherein the energy parameter comprises a ratio( with the use of SPAC (see page 14, lines 23-29: “Spatial metadata such as directions of the arriving sounds, and/or ratio or energy parameters determining the directionality or non-directionality of the recorded sound, are dynamically analyzed in frequency bands”; page 15, lines 12-20: “The relevant properties are typically direction(s) of arriving sounds and their energies); and an apparatus wherein the directions and the energy parameters are determined for each frequency band( with the use of SPAC (see page 14, lines 23-29: “Spatial metadata such as directions of the arriving sounds, and/or ratio or energy parameters determining the directionality or non-directionality of the recorded sound, are dynamically analyzed in frequency bands”; page 15, lines 12-20: “The relevant properties are typically direction(s) of arriving sounds and their energies). 
and the amount of non-directional ambient energy. The energetic parameters can be expressed in many ways, such as in terms of a direct-to-total ratio parameter, ambience-to-total ratio parameter, or other. The parameters are estimated in frequency bands"). A plurality of directions of the arriving sounds and/or energy parameters 
    Consider Claims 5-6, Vilkamo teaches an apparatus wherein different frequency bands are used to identify the second direction and/or second energy parameter than the first direction and/or first energy parameter(page 3, lines 3-6: “a first frequency band", “a second frequency band”), where the widths can approximate psychoacoustic non-linear scales (page 15, lines 21-25; page 19, lines 26-32: “Bark”, “ERB"), in other words, one frequency band can be wider than another); and an apparatus wherein wider frequency bands are used to identify the second direction and/or second energy parameter than are used to identify the first direction and/or first energy parameter(page 3, lines 3-6: “a first frequency band", “a second frequency band”), where the widths can approximate psychoacoustic non-linear scales (page 15, lines 21-25; page 19, lines 26-32: “Bark”, “ERB"), in other words, one frequency band can be wider than another). 
      Consider Claim 7, Vilkamo teaches an apparatus wherein the first direction corresponds to a first direction of arrival for sound and the second direction corresponds to a second direction of arrival for sound(( implicit feature; see also page 22, lines 19-29) (‘two possible horizontal directions of arrival can be estimated using the microphone-pair delay analysis”)). 
     Consider Claim 8, Vilkamo teaches an apparatus wherein the first audio signal and the second audio signal are captured simultaneously((implicit feature; see also page 14, line 38 — page 15, line 1) (‘Another example is harmonic planewave expansion (Harpex), which is a method that can analyze two plane waves simultaneously”));

implicit feature; see also page 14, line 38 — page 15, line 1) (‘Another example is
harmonic planewave expansion (Harpex), which is a method that can analyze two plane waves simultaneously”)).
    Consider Claim 10, Vilkamo teaches an apparatus wherein the directions and/or the energy parameters are identified by using coherence analysis at different delays between at least the first audio signal and the second audio signal(see, page 15, lines 2-6: “A further method is a method Intended primarily for mobile phone spatial audio capture, which uses delay and coherence analysis between the microphones’).
    Consider Claim 11, Vilkamo teaches an apparatus wherein the coherence analysis comprises identifying time delays with highest levels of coherence between the first audio signal and the second audio signal ( using different ways of coherence analysis as defined correlation is utilized to analyze similarity of the signals instead (see page
19, line 37 — page 20, line 4)(Coherence and correlation are interpreted here as related, but different mathematical methods (see page 18, lines 36-38: “It is also an option to use inter-microphone coherence analysis")); 
  Consider Claim 12, Vilkamo teaches an apparatus wherein the memory circuitry and the computer program code are configured to, with the processing
circuitry, cause the apparatus to define an angular range around a direction and omitting directions from this angular range from the coherence analysis to identify the | second direction( using different ways of coherence analysis as defined correlation is utilized to analyze similarity of the signals instead (see page

     Consider Claim 13, Vilkamo teaches an apparatus wherein the coherence analysis comprises estimating an energy ratio for the first direction and estimating an energy ratio for the second direction (( using different ways of coherence analysis as defined correlation is utilized to analyze similarity of the signals instead) (see page 19, line 37 — page 20, line 4)(Coherence and correlation are interpreted here as related, but different
mathematical methods (see page 18, lines 36-38: “It is also an option to use inter-microphone coherence analysis"))
    Consider Claim 14, Vilkamo teaches an apparatus wherein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to obtain at least a third audio signal where the third audio signal is captured by the microphone array wherein the microphone array comprises at least three microphones( see figs. 1-5, and page 20, lines 20-29 (“third microphone").
     Consider Claim 15, Vilkamo teaches an apparatus wherein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to provide at least the first audio signal, the second audio signal and metadata to one or more synthesisers to enable the first | audio signal and the second audio signal and the metadata to be used to synthesise a spatial audio signal wherein the metadata comprises information indicative of the first direction and the second direction and/or information indicative of the first energy ratio and the second energy 
  Consider Claim 17, Vilkamo teaches a method (F0) comprising: obtain(F1) at least a first audio signal and a second audio signal wherein the first audio signal and the second audio signal are captured by a microphone array comprising at least two microphones; see abstract; page 2, lines 20-22 (“apparatus comprising a processor”, “receive at least two microphone audio signals”; cf. F0-F1);
(F2) identify, for a plurality of frequency bands, at least a first direction(see figs. 2,3); and (F3) identify, for a plurality of frequency bands, at least a second direction;
see fig. 1b (‘filter bank”, “analyser’); page 3, lines 3-6 (‘a first frequency band of the at least one microphone audio signal”, “a second frequency band of the at least one microphone audio signal’); page 19, lines 4-9 (‘to find at least one direction parameter for every subband which may be a direction of an actual sound source”); page 1, lines 18-20 ("Adaptive spatial audio capture (SPAC) methods, which employ dynamic analysis of perceptually relevant spatial information from the microphone array signals(e.g. directions of the arriving sound in frequency bands)”: cf, F2-F3)(F4) wherein the first direction and the second direction are identified by using delay parameters between at least the first audio signal and the second audio signal: see page 19, line 37 — page 20, line 4 (‘the horizontal direction is estimated with two microphone signals”, “the time difference between the frequency-band signals in those channels is estimated”, “to find delay xb that maximizes the correlation between two channels for subband b"; cf. F4), . 1 and paragraphs[0029]-[0036]); and spatializing(see. fig. 1), based on the position of the head and the locations of the one or more virtual 
      Consider Claims 18-20, Vilkamo teaches a method comprising identifying a first energy parameter and identifying a second energy parameter; and a method wherein the energy parameter comprises a ratio. With the use of SPAC (see page
14, lines 23-29: “Spatial metadata such as directions of the arriving sounds, and/or ratio or energy parameters determining the directionality or non-directionality of the recorded sound, are dynamically analyzed in frequency bands”; page 15, lines 12-20: “The relevant properties are typically direction(s) of arriving sounds and their energies, and the amount of non-directional ambient energy. The energetic parameters can be expressed in many ways, such as in terms of a direct-to-total ratio parameter,
ambience-to-total ratio parameter, or other. The parameters are estimated in frequency bands"). A plurality of directions of the arriving sounds and/or energy parameters (ratios), in other words, at least a first and a second energy parameter (ratio) for each subband (frequency band) is identified and, conclusively,)
          Consider Claims 21-22, Vilkamo teaches  a method wherein different frequency bands are used to identify the second direction and/or the second energy parameter than first direction and/or the first energy parameter(page 3, lines 3-6: “a first frequency band", “a second frequency band”), where the widths can approximate psychoacoustic .  

6. Claims 1-9, 14, 15, 17-19, 21-22 are rejected under 35 U.S.C. 102a(2) as being anticipated by Tsingos et al. (US .2019/0230436).
     Consider Claim 1, Tsingos teaches an apparatus comprising:
processing circuitry(see paragraph[0012]-[0013]); and
memory circuitry including computer program code, the memory circuitry and the computer program code configured to, with the processing circuitry(see paragraph[0012]-[0013]), cause the apparatus to:
obtain(see fig. 3) at least a first audio signal and a second audio signal wherein the first audio signal and the second audio signal are captured by a microphone array comprising at least two microphones(see figs2-3(211,221,231));
identify(see fig. 6(602)), for a plurality of frequency bands, at least a first direction(see figs. 2-3(211,221,231)); and identify(see fig. (603)), for a plurality of frequency bands, at least a second direction(see figs2-3(211,221,231)); wherein the first direction and the second direction are identified by using delay parameters between at least the first  a method, systems and apparatus (cf. FO) for determining audio representation(s) of one or more audio sources and comprises the features of independent claim 1 as follows:(F1) see figs. 2, 7; abstract (“first and second microphone signals”, “two or more microphone arrays”);
(F2)-(F3) see fig. 2; paragraphs[0031]-[0040] (“principal direction(s) of incidence’, “different frequency subbands”, “plurality of microphone arrays 210, 220, 230 with an estimated direction 211, 221, 231")). .
    Consider Claims 2-4, Tsingos teaches  an apparatus wherein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to identify a first energy parameter and identify a second energy parameter (see figs. 3, 7, 8 (“energy information’); paragraphs[0064]-[0070] (“K energy
or sound pressure level vaiues”); paragraphs[0072]-[0084] (‘the energy values of the K different sets of subband signals may be compared");
and an apparatus wherein the energy parameter comprises a ratio(see figs. 3, 7, 8 (“energy information’); paragraphs[0064]-[0070] (“K energy
or sound pressure level vaiues”); paragraphs[0072]-[0084] (‘the energy values of the K different sets of subband signals may be compared"); 
and an apparatus wherein the directions and the energy parameters are determined for each frequency band(see figs. 3, 7, 8 (“energy information’); paragraphs[0064]-[0070] (“K energy or sound pressure level vaiues”); paragraphs[0072]-[0084] (‘the energy values of the K different sets of subband signals may be compared").
 see figs. 4-8 paragraphs[0072]-[0078](“the microphone signals of a microphone 210, 220,
230 may be subdivided into N subband signals, respectively, wherein the N subband signals cover different frequency ranges of the microphone signals"), where “different frequency ranges” can also be interpreted as wider (narrower) frequency band than another); and an apparatus wherein wider frequency bands are used to identify the second direction and/or second energy parameter than are used to identify the first direction and/or first energy parameter(( see figs. 4-8 paragraphs[0072]-[0078](“the microphone signals of a microphone 210, 220, 230 may be subdivided into N subband signals, respectively, wherein the N subband signals cover
different frequency ranges of the microphone signals"), where “different frequency ranges” can also be interpreted as wider (narrower) frequency band than another).
    Consider Claims 7-9, Tsingos teaches an apparatus wherein the first direction corresponds to a first direction of arrival for sound and the second direction corresponds to a second direction of arrival for sound (see also figs 2-8; and paragraphs[0031]-[0040]) (“time difference of arrival (TDOA) analysis"); and an apparatus wherein the first audio signal and the second audio signal are captured simultaneously(see also figs 2-8; and paragraphs[0031]-[0040]) (“time difference of arrival (TDOA) analysis"); and an apparatus wherein the first direction and the second direction are identified from audio signals captured at the same time instant(see also figs 2-8; and paragraphs[0031]-[0040]) (“time differenceof arrival (TDOA) analysis").
 an apparatus wherein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to obtain at least a third audio signal where the third audio signal is captured by the microphone array wherein the microphone array comprises at least three microphones(see figs. 2-8 and abstract): and an apparatus wherein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to provide at least the first audio signal, the second audio signal and metadata to one or more synthesisers to enable the first  audio signal and the second audio signal and the metadata to be used to synthesise a spatial audio signal wherein the metadata comprises information indicative of the first direction and the second direction and/or information indicative of the first energy ratio and the second energy ratio ( figs 2-8; and paragraphs[0031]-[0040]) (“time difference
of arrival (TDOA) analysis")(“direct/diffuse metadata identifier’). .
     Consider Claim 17, Tsingos teaches a method comprising: obtain(see fig. 3) at least a first audio signal and a second audio signal wherein the first audio signal and the second audio signal are captured by a microphone array comprising at least two microphones(see figs2-3(211,221,231));
identify(see fig. 6(602)), for a plurality of frequency bands, at least a first direction(see figs2-3(211,221,231)); and
identify(see fig. (603)), for a plurality of frequency bands, at least a second direction(see figs2-3(211,221,231));

       Consider Claims 18-19, Tsingos teaches  a method comprising identifying a first energy parameter and identifying a second energy parameter (see figs. 3, 7, 8 (“energy information’); paragraphs[0064]-[0070] (“K energy
or sound pressure level vaiues”); paragraphs[0072]-[0084] (‘the energy values of the K different sets of subband signals may be compared"); and  a method wherein the energy parameter comprises a ratio (see figs. 3, 7, 8 (“energy information’); paragraphs[0064]-[0070] (“K energy or sound pressure level vaiues”); paragraphs[0072]-[0084] (‘the energy values of the K different sets of subband signals may be compared").
    Consider Claims 21-22, Tsingos teaches  a method wherein different frequency bands are used to identify the second direction and/or the second energy parameter than first direction and/or the first energy parameter(( see figs. 4-8 paragraphs[0072]-[0078](“the microphone signals of a microphone 210, 220,
230 may be subdivided into N subband signals, respectively, wherein the N subband signals cover different frequency ranges of the microphone signals"), where “different frequency ranges” can also be
interpreted as wider (narrower) frequency band than another); and a method wherein wider frequency bands are used to identify the second direction and/or the second energy parameter than are used to identify the first direction and/or the first energy parameter (( see figs. 4-8 paragraphs[0072]-[0078](“the microphone signals of a 
interpreted as wider (narrower) frequency band than another)

Claim Rejections - 35 USC § 103
7.   In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
8.   The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

9.  The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action. 
10.          Claims 10-13 are rejected under 35 U.S.C. 103(a) as being unpatentable over Tsingos et al. (US .2019/0230436) in view of Forutanpour et al. (US 2012/0182429).   
     Consider Claim 10, Tsingos does not explicitly teach an apparatus wherein the directions and/or the energy parameters are identified by using coherence analysis at different delays between at least the first audio signal and the second audio signal.
 Forutanpour teaches an apparatus wherein the directions and/or the energy parameters are identified by using coherence analysis at different delays between at least the first audio signal and the second audio signal (see figs. 1A-6 and paragraphs [0017]-[0025]).
    Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to use the configuration of Forutanpour in to the invention of Tsingos to provide a microphone array and is capable of implementing beamforming to amplify or suppress audio information from a sound source. The sound source is indicated through a user input, such as pointing the mobile platform in the direction of the sound source or through a touch screen display interface. The mobile platform further includes orientation sensors capable of detecting movement of the mobile platform. When the mobile platform moves with respect to the sound source, the beamforming is adjusted based on the data from the orientation sensors so that beamforming is continuously implemented in the direction of the sound source. The audio information from the sound source may be included or suppressed from a telephone or video-telephony conversation. Images or video from a camera may be likewise controlled based on the data from the orientation sensors.
       Consider Claims 11-13, Tsingos as modified by Forutanpour teaches However, Forutanpour teaches an apparatus wherein the coherence analysis comprises identifying time delays with highest levels of coherence between the first audio signal and the second audio signal (In Foutanpour, see figs. 1A-6 and paragraphs [0017]-[0025]); and an apparatus wherein the memory circuitry and the computer program code are configured to, with the processing circuitry, cause the apparatus to define an 
of arrival (TDOA) analysis")(“direct/diffuse metadata identifier’).

                                                                 Conclusion
11. The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure. Tsingos et al. (US PAT. 10,820,087) is cited to show other related AN APPARATUS, METHOD AND COMPUTER PROGRAM FOR AUDIO SIGNAL PROCESSING.

12.             Any response to this action should be mailed to:

Mail Stop ____(explanation, e.g., Amendment or After-final, etc.)        		
Commissioner for Patents
        			P.O. Box 1450
        			Alexandria, VA 22313-1450
		Facsimile responses should be faxed to:
			(571) 273-8300
Hand-delivered responses should be brought to: 
Customer Service Window
Randolph Building
401 Dulany Street
Alexandria, VA 22314
			
	Any inquiry concerning this communication or earlier communications from the examiner 

should be directed to Lao,Lun-See whose telephone number is (571) 272-7501  The examiner 

can normally be reached on Monday-Friday from 8:00 to 5:30.

	If attempts to reach the examiner by telephone are unsuccessful, the examiner's 

supervisor,  Nguyen Duc M (SPE), can be reached on (571) 272-7503. 

	Any inquiry of a general nature or relating to the status of this application or proceeding

 should be directed to the Technology Center 2600 whose telephone number is (571) 272-2600.

/LUN-SEE LAO/Primary Examiner, Art Unit 2651                                                                                                                                                                                                        US Patent and Trademark Office
Knox
571-272-7501
Date 12-15-2021